Citation Nr: 0126928	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel






INTRODUCTION

The veteran had active military service from July 1969 to 
February 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) September 1999 rating decision 
denying service connection for PTSD.

In August 2001, the Board remanded this case for additional 
development of the evidence, including the scheduling of a 
video conference hearing before a Member of the Board, 
pursuant to the veteran's November 2000 request.  He was 
scheduled to appear at such hearing on October 9, 2001 
(notice of the hearing date was mailed to his last known 
address of record on September 5, 2001), but he failed to 
appear for the hearing without any explanation or prior 
request for postponement.  Thus, his hearing request is 
considered to have been withdrawn.  38 C.F.R. § 20.704(d).  


REMAND

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in developing a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Also, VA recently published final 
regulations implementing VCAA.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

When the Board remanded this case in August 2001, the RO was 
requested, inter alia, to readjudicate the veteran's 
application to reopen the claim of service connection for 
PTSD in light of the last final RO rating decision in 
December 1998, by application of all applicable law and 
regulations (including VCAA) and, should the benefit sought 
on appeal remain disallowed, to issue him a supplemental 
statement of the case.  The post-August 2001 remand record 
reflects that the application to reopen the claim of service 
connection for PTSD was not reviewed on consideration of the 
most recent final RO rating decision in December 1998, and a 
supplemental statement of the case had not been issued.  The 
absence of certain development, specifically requested by VA, 
indicates a neglect of the duty to assist in the development 
of the veteran's claim, Smith v. Brown, 5 Vet. App. 335 
(1993).  Where remand orders are not fully complied with, the 
Board errs in failing in its "concomitant duty" to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, another remand of this 
case is needed.

The Board notes that the record contains computer-generated 
printouts from Houston VA Medical Center (MC), indicating 
that the veteran received psychiatric treatment at that 
facility in 1998.  However, complete treatment records have 
not been associated with the file.  Thus, all available 
treatment records should be secured and associated with the 
claims folder prior to final resolution of his application to 
reopen the claim of service connection for PTSD.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, this case is 
REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his claimed PTSD 
since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA and private reports of 
medical treatment (not already of 
record) should be secured and added to 
the claims folder, particularly all 
Houston VAMC clinical records.

3.  The RO should review the veteran's 
claim of service connection for PTSD in 
light of the December 1998 RO rating 
decision denying the claim, determining 
whether new and material evidence has 
been submitted to reopen the claim, in 
accordance with applicable law and 
regulations.  Any additional development 
of the evidence, deemed necessary, 
should be performed.

4.  The RO should review the development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall, 
11 Vet. App. 268.

If on readjudication the claim is again denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and a reasonable opportunity to 
respond.  The case should then be returned to the Board for 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


